United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.I., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Palatine, IL
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-404
Issued: June 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2007 appellant filed a timely appeal from a November 7, 2007 decision
of the Office of Workers’ Compensation Programs, adjudicating her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than a six percent impairment of her right lower
extremity, for which she received a schedule award.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated July 23, 2007, the Board
remanded the case for further development of the medical evidence. The Board found a conflict
in medical opinion on the issue of appellant’s impairment of her right lower extremity and
directed the Office to refer her to an impartial medical specialist. The law and the facts of the
previous Board decision are incorporated herein by reference.
The Office referred appellant, together with a statement of accepted facts, a list of
questions and the entire case file, to Dr. Steven A. Kodros, a Board-certified orthopedic surgeon,
for an examination and evaluation of her right lower extremity impairment in order to resolve the
conflict in the medical evidence.
In a September 13, 2007 report, Dr. Jacob Salomon, appellant’s attending physician,
examined her on August 4, 2007 and found that she had a combined right lower extremity
impairment of 16 percent extremity under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), including 12 percent for a Grade 4
muscle weakness of the right ankle in dorsiflexion, based on Table 17-8 at page 532 and a
5 percent impairment for a Grade 4 ankle inversion, based on the same table. Using the
Combined Values Chart at page 604, he found that appellant had a 16 percent combined
impairment of her right lower extremity.2
In an October 31, 2007 report, Dr. Kodros provided findings on examination and the
results of x-rays. He determined that appellant had no permanent impairment of her right lower
extremity. Dr. Kodros stated:
“Evaluation of both feet and ankles demonstrates absence of any appreciable soft
tissue swelling or deformity…. There is no increased warmth, erythema or sign
of any inflammation…. There is perhaps some mild prominence of the navicular
tuberosity on the right side, slightly more notable than the left. There is no
associated soft tissue swelling overlying this. Palpation produces generalized
tenderness on the right…. [Appellant] has some tenderness that extends over the
area of the navicular tuberosity, as well. The rest of the foot also demonstrates
areas of tenderness that are, again, nonlocalized. [Appellant] actually has
relatively little if any tenderness when palpation is applied within the plantar arch
and the heel. No palpable nodularities or thickening. No soft tissue masses….
Dorsiflexion [extension] and plantar flexion of the right foot and ankle measure
30 degrees and 50 degrees respectively. [Appellant] notes minimal pain at endrange motion in both directions…. Subtalar inversion and eversion appears
normal on the right…. First metatarsophalangeal joint range of motion is about
1

Docket No. 07-804 (issued July 23, 2007). In 2003, appellant sustained a mild plantar fasciitis of her right foot
due to long periods of standing on a concrete floor sorting mail. She was disabled for intermittent dates beginning
July 12, 2003 and received compensation for lost wages. On June 28, 2005 the Office granted appellant a schedule
award for a six percent impairment of her right upper extremity based on sensory deficit or pain.
2

Dr. Salomon stated that he was no longer basing appellant’s impairment on gait derangement as he had in his
August 30, 2006 report previously of record.

2

30 degrees of dorsiflexion and 20 degrees of plantar flexion bilaterally. Range of
motion, however, is limited by [appellant’s] pain. She has pain throughout a
range of motion in this area and some mild pain with a grind maneuver.
Musculotendinitis units about the foot and ankle intact throughout including
peroneal and posterior tibial tendons. Neurologic exam[ination] demonstrates
motor power to be 5/5 throughout the feet and ankles bilaterally. Sensory
exam[ination] is grossly intact to light touch. [Appellant] ambulates about the
office today in the hallway barefooted with normal heel-toe gait pattern
bilaterally. There is no appreciable limp, antalgia or other gait disturbance.
[Appellant] is able to toe-walk and heel-walk bilaterally without difficulty.
Circumferences were measured and are found to be equal bilateral[ly] at the level
of the calves, ankles and midfoot regions.”
***
“Assessment: [Appellant] has bilateral foot and ankle pain and complaints …
right worse than left. She has been diagnosed in the past as having plantar faciitis
on the right…. Differential diagnosis for [appellant’s] residual symptoms today
might possibly include some symptoms related to os navicular on the right foot
and perhaps some mild hallux rigidus (mild osteoarthritis) of the first
metatarsophalangeal joints. Furthermore, it should be understood that I do not
believe that any or all of these conditions, even in combination, would likely
cause the majority of [her] subjective symptoms and/or complaints. I am
otherwise unable to offer any readily identifiable organic musculoskeletal
explanation for [appellant’s] complaints. Neither her subjective symptoms today
nor the provocative findings on exam[ination] at this time would support the
diagnosis of plantar fasciitis. The same holds true for the presence of posterior or
anterior tibial tendinitis. Overall, both of [appellant’s] feet and ankles
demonstrate excellent function on today’s evaluation. Furthermore, the relative
severity of [her] subjective complaints, as noted above, are not supported by
objective findings or functional deficits on examination. Based on the history
provided and the information reviewed today, I do not find significant evidence to
indicate a causal relationship with any of these conditions with [appellant’s]
occupation as described or with prolonged standing on hard surfaces as reported
in the history….
“Regarding [permanent impairment] ratings, I do not find any objective criteria
based on my evaluation today to support the presence of any [permanent partial
impairment] of her lower extremities with respect to the feet and ankles. None of
the methods outlined in Table 17-1 [at] page 525 of the [A.M.A., Guides] would
be applicable in this setting. This is particularly [true] in the light of absence of
any readily identifiable objective physical findings or diagnoses. With respect to
[maximum medical improvement], based on my review of the medical records,
the findings seen today on physical exam[ination] appear to be nearly the same as
those noted by Dr. Richard Sidel on his evaluation of [appellant] on
[December 13, 2006].”

3

By decision dated November 7, 2007, the Office found that appellant had no more than a
six percent impairment of her right lower extremity, for which she received a schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act3 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified fifth edition of the
A.M.A., Guides.4
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.5 Where a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on a proper factual and medical background, must be
given special weight.6
ANALYSIS
The Board finds that appellant has no more than a six percent impairment of her right
lower extremity. Dr. Kodros provided a comprehensive report dated October 31, 2007. He
reviewed the factual and medical background in the record and provided detailed findings on
physical examination. Dr. Kodros advised that, upon review of the fifth edition of the A.M.A.,
Guides, appellant had no impairment of her right lower extremity. He found no loss of range of
motion or loss of strength on examination. Although appellant complained of pain, Dr. Kodros
characterized her complaints as subjective and not supported by his findings on examination. He
provided thorough medical rationale for his medical opinion that appellant had no right lower
extremity impairment at the time of his examination. The Board finds that the report of
Dr. Kodros is entitled to the special weight accorded an impartial medical specialist and
constitutes the weight of the medical evidence.7
The September 13, 2007 report of Dr. Salomon is not sufficient to overcome the weight
of Dr. Kodros’ report. He found that appellant had a combined right lower extremity impairment
of 16 percent extremity under the A.M.A., Guides, including 12 percent for a Grade 4 muscle
weakness of the right ankle in dorsiflexion and a 5 percent impairment for a Grade 4 ankle
inversion. The impairment rating in Dr. Salomon’s September 30, 2007 report is the same as in
3
4

5 U.S.C. § 8107.

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th.
5

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
6

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

7

See Sharyn D. Bannick, 54 ECAB 537 (2003).

4

his October 2, 2004 report, with the exception that his 2007 report correctly combined the 12 and
5 percent impairments rather than adding them. The Board notes that Dr. Salomon had been on
one side of the conflict in medical evidence and the September 30, 2007 report merely reiterates
his previous findings. An additional report from a claimant’s physician, which essentially
repeats earlier findings and conclusions, is generally insufficient to overcome the weight
accorded to an impartial medical specialist’s report.8 For these reasons, Dr. Kodros’ report
remains the weight of the medical opinion evidence.
CONCLUSION
The Board finds that appellant has no more than a six percent impairment of her right
lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2007 is affirmed.
Issued: June 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Roger G. Payne, 55 ECAB 535 (2004).

5

